DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second partially transparent substrate" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the limitation is interpreted to mean “the second substantially transparent substrate”.
Claims 2-8 and 21-26 are rejected by virtue of their dependence on the rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whittingham et al (US Publication No.: US 2019/0265570 A1, “Whittingham”).
Regarding Claim 1, Whittingham discloses a unitary electro-optic window assembly (Figures 3-5) comprising:
A window element (Figure 3B, window element 20, where Figure 4 discloses the details of the window element; Paragraph 0039) comprising:
A first substantially transparent substrate defining a first surface, a second surface, and a first peripheral edge (Figure 4, first substantially transparent substrate 52 has a first surface facing outward, a second surface facing inward, and a peripheral edge);
A second substantially transparent substrate defining a third surface, a fourth surface, and a second peripheral edge (Figure 4, second substantially transparent substrate 53 has a third outer surface and a fourth inner surface and a second peripheral edge), wherein
The first and second substantially transparent substrate define a cavity therebetween (Figure 4, cavity 56), and wherein
The first substantially transparent substrate is vehicle inward relative to the second substantially transparent substrate (Figure 3B, where the first substantially transparent substrate would be the portion of element 20 that faces dust cover 26);
An electro-optic medium at least partially filling the cavity and configured to reduce light transmissivity of the window element (Figure 4, electro-optic medium 56; Paragraph 0039);
A controller adjacent to the window and in electric communication therewith, the controller configured to change a voltage applied to the electro-optic medium to change the light transmissivity of the window element (Figure 3B, controller 28; Paragraph 0038; Paragraph 0062);
An interface in electrical communication with the controller (Figure 3B, interface 30; Paragraph 0036; and
A transparent dust cover over the first surface of the window element, the controller, and the interface (Figure 3B, dust cover 26). 

Regarding Claim 3, Whittingham discloses the unitary electro-optic window assembly of claim 1, wherein the interface includes indicia representative of a clear window state and indicia representative of a dark window state (Paragraphs 0054-0059; Figures 8-9).

Regarding Claim 5, Whittingham discloses the unitary electro-optic window assembly of claim 1, wherein the transparent dust cover is in abutting contact with the first substantially transparent substrate (Figure 3B, transparent dust cover 26 is in abutting contact with the first substantially transparent cover belonging to the window element 20).

	Regarding Claim 25, Whittingham discloses the unitary electro-optic window assembly of claim 1, wherein the transparent dust cover is in abutting contact with the controller (Figure 3B, transparent dust cover 26 is in abutting contact with controller 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whittingham in view of Hoggarth et al (US Publication No.: US 2018/0314081 A1 of record, “Hoggarth”).
	Regarding Claim 4, Whittingham discloses the unitary electro-optic window assembly of claim 3.
Whittingham fails to disclose that the interface further includes an elongate digital slide toggle disposed between the indicia representative of the clear window state and the indicia representative of the dark window state. 
However, Hoggarth discloses a similar window where the interface further includes an elongate digital slide toggle disposed between the indicia representative of the clear window state and the indicia representative of the dark window state (Hoggarth, Figure 2; Figure 5, indicia 100 disposed at ends 44 for clear state and 42 for dark state; Paragraph 0072-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Whittingham to include a slide toggle as disclosed by Hoggarth. One would have been motivated to do so for the purpose of displaying feedback to the user thereby simplifying usage directions (Hoggarth, Paragraphs 0072-0075).

Claims 2, 7-8, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Whittingham in view of Bugno et al (US Publication No.: US 2013/0161971 A1 of record, “Bugno”). 
Regarding Claim 2, Whittingham discloses the unitary electro-optic window assembly of claim 1.
Whittingham fails to disclose that the interface includes a touch sensor.
However, Bugno discloses a similar assembly where the interface includes a touch sensor (Bugno, Figures 18A-E, touch sensor 1801a/b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Whittingham to include a touch sensor as disclosed by Bugno. One would have been motivated to do so for the purpose of simplifying smart window installation while improving isolation between indicia (Bugno, Paragraph 0106). 

Regarding Claim 7, Whittingham discloses the unitary electro-optic window assembly of claim 3.
Whittingham fails to disclose a touch sensor and an applique disposed between the transparent dust cover and the touch sensor.
However, Bugno discloses a similar window comprising a touch sensor and an applique disposed between the transparent dust cover and the touch sensor (Bugno, Figures 18A-E, where touch sensor 1801a/b is disposed above applique 1807a/b and transparent dust cover 1804 is disposed below applique 1807a/b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Whittingham to include an applique as disclosed by Bugno. One would have been motivated to do so for the purpose of simplifying smart window installation while improving isolation between indicia (Bugno, Paragraph 0106). 

Regarding Claim 8, Whittingham in view of Bugno discloses the unitary electro-optic window assembly of claim 7.
Whittingham fails to disclose that the touch sensor is configured to detect a change in capacitance through the transparent dust cover.
However, Bugno discloses a similar window where the touch sensor is configured to detect a change in capacitance through the transparent dust cover (Bugno, Figures 18A-18E; Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dust cover as disclosed by Whittingham to include a capacitance change detection as disclosed by . One would have been motivated to do so for the purpose of simplifying smart window installation while improving isolation between indicia (Bugno, Paragraph 0106). 

Regarding Claim 23, Whittingham discloses the unitary electro-optic window assembly of claim 1.
Whittingham fails to disclose a carrier disposed behind the transparent dust cover, the carrier supporting a circuit board operably coupled with the interface.
However, Bugno discloses a similar window comprising a carrier disposed behind the transparent dust cover, the carrier supporting a circuit board operably coupled with the interface (Bugno, Figure 18E, carrier assembly 1813, circuit board 1811; Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Whittingham to include a carrier assembly as disclosed by Bugno. One would have been motivated to do so for the purpose of simplifying smart window installation while improving isolation between indicia (Bugno, Paragraph 0106).

Regarding Claim 24, Whittingham in view of Bugno discloses the unitary electro-optic window assembly of claim 23.
Whittingham fails to disclose that the carrier includes a recess that receives the circuit board and an opening through which a power connector extends.
However, Bugno discloses a similar window where the carrier includes a recess that receives the circuit board and an opening through which a power connector extends (Bugno, Figure 24, carrier 2403 comprises recesses between 2403 receiving circuit board 2404 and opening 2402 for power connector 2405; Paragraph 0114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Whittingham to include a carrier assembly as disclosed by Bugno. One would have been motivated to do so for the purpose of simplifying smart window installation while improving isolation between indicia (Bugno, Paragraph 0106).

Claims 21-22 are  rejected under 35 U.S.C. 103 as being unpatentable over Whittingham in view of Bugno in further view of Hoggarth. 
Regarding Claim 21, Whittingham in view of Bugno discloses the unitary electro-optic window assembly of claim 7.
Whittingham fails to disclose that the indicia representative of the clear window state is disposed on a first side of the capacitive touch sensor.
However, Hoggarth discloses a similar window where the indicia representative of the clear window state is disposed on a first side of the capacitive touch sensor (Hoggarth, Figure 2; Figure 5, indicia 100 discloses the extent of transparency where the clear window state is disposed on end 44 of the capacitive touch sensor 46; Paragraphs 0072-0074). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Whittingham to include user indicia as disclosed by Hoggarth. One would have been motivated to do so for the purpose of displaying feedback to the user thereby simplifying usage directions (Hoggarth, Paragraphs 0072-0074).

Regarding Claim 22, Whittingham in view of Bugno and Hoggarth discloses the unitary electro-optic window assembly of claim 21.
Whittingham fails to disclose that the indicia representative of the dark window state is disposed on a second side of the capacitive touch sensor.
However, Hoggarth discloses a similar window where the indicia representative of the dark window state is disposed on a second side of the capacitive touch sensor (Hoggarth, Figure 2; Figure 5, indicia 100 discloses the extent of transparency where the dark window state is disposed on end 42 of the capacitive touch sensor 46; Paragraphs 0072-0074). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Whittingham to include user indicia as disclosed by Hoggarth. One would have been motivated to do so for the purpose of displaying feedback to the user thereby simplifying usage directions (Hoggarth, Paragraphs 0072-0074).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Whittingham in view of Shu et al (US Patent No.: US 7,985,467 B1 of record, “Shu”).
Regarding Claim 26, Whittingham discloses the unitary electro-optic window assembly of claim 1.
Whittingham fails to disclose that the window element and transparent dust cover together can withstand a force load of 680 Newtons.
However, Shu discloses a similar window where the window element and transparent dust cover together can withstand a force load of 680 Newtons (Shu, Column 3, l.44-50 discloses a window capable of withstanding a force of 750 Newtons, while the claim recites a force of 680 Newtons, the value of 750 Newtons is close to the claimed value. It has been held that a prima facie case of obviousness exists where the claimed values do not overlap with the prior art but are merely close (See MPEP 2144.05)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Whittingham to have a particular force load as disclosed by Shu. One would have been motivated to do so for the purpose of achieving windows with safe operation at high pressures (Shu, Column 3, l.62-65). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871